UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 4, 2010 (August 4, 2010) LOJACK CORPORATION (Exact Name of Registrant as Specified in Its Charter) Massachusetts (State or Other Jurisdiction of Incorporation) 1-8439 04-2664794 (Commission File Number) (IRS Employer Identification No.) 200 Lowder Brook Drive, Suite 1000, Westwood, Massachusetts (Address of Principal Executive Offices) (Zip Code) 781-251-4700 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On August 4, 2010, LoJack Corporation, or the Company, issued a press release setting forth the Company’s results of operations and financial condition for the second quarter ended June 30, 2010.A copy of the Company’s press release is furnished as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. 99.1 Press Release, dated August 4, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOJACK CORPORATION (Registrant) By: /s/ Kathleen P. Lundy Kathleen P. Lundy Vice President and General Counsel Date: August 4, 2010
